Exhibit 10.10

January 28, 2008

Mr. Guerrino De Luca

 

  Re: Employment Agreement

Dear Guerrino:

Pursuant to our recent discussions, this letter sets forth the terms of your
employment with Logitech Inc., a California corporation (the “Company”) as well
as our understanding with respect to any termination of that employment
relationship.

1. Position and Duties. Effective as of January 1, 2008, you will be employed by
the Company as executive Chairman of its Board of Directors and will serve in
the positions set forth in Exhibit A. In such positions, you will have the
duties and authority at a level consistent with the duties and authority set
forth on Exhibit A. You accept this role on the terms and conditions set forth
in this Agreement, and you agree to devote time, energy and skill as appropriate
to your duties hereunder.

2. Term of Employment. Your employment with the Company will continue for no
specified term, and may be terminated by you or the Company at any time, with or
without cause, subject to the provisions of Paragraph 6 below.

3. Compensation. You will be compensated for your services to the Company as
follows:

(a) Salary: You will be paid a bi-weekly salary of $21,153.85, payable every two
weeks less applicable withholding (annualized this amount is US$550,000), in
accordance with normal payroll procedures. Your salary will be reviewed by the
Board of Directors of Logtiech International S.A. (“Logitech”), the Company’s
corporate parent, from time to time (but no more frequently than annually), and
may be subject to adjustment based upon various factors including, but not
limited to, your performance and Logitech’s profitability. Any adjustment to
your salary shall be in the sole discretion of the Logitech Board of Directors
(the “Board”). This new salary will be effective February 1, 2008.

(b) Incentive Bonus: You will continue to be eligible to participate in the
Logitech Chairman / CEO annual bonus plan. Your bonus will be based upon
Logitech’s achievement of various financial goals pursuant to the plan and
approved by the Board. The terms of the Chairman / CEO annual bonus plan for
Logitech’s 2008 fiscal year, including the financial goals under the plan and
your current bonus target as a percentage of your salary, will continue in
effect through the end of this fiscal year.



--------------------------------------------------------------------------------

Guerrino De Luca

January 28, 2008

Page 2

 

(c) Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any applicable
medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement and other policies. Occasionally you
may use the Company’s automobile services in the San Francisco Bay Area, which
will be considered a compensation expense to you, and the Company will provide
to you a tax gross up of those automobile expenses. You will not accrue vacation
or sick leave and may take time off as reasonable in maintaining your duties as
Chairman of Logitech.

4. Termination of Employment. In the event that your employment with the Company
terminates for any reason, including if you voluntarily resign from your
employment with the Company, or in the event that your employment terminates as
a result of your death or disability, or if your employment is terminated with
or without cause by the Company, you will be entitled to no compensation or
benefits from the Company other than those earned under Paragraph 3 through the
date of your termination, and other than any compensation or benefits that may
be payable pursuant to the Change of Control Severance Agreement referred to in
Paragraph 6 below. You agree that if you voluntarily terminate your employment
with the Company for any reason, you will provide the Company with 60 days’
written notice of your resignation. The Company may, in its sole discretion,
elect to waive all or any part of such notice period and accept your resignation
at an earlier date.

5. Termination of Severance Agreement. Effective as of January 1, 2008, the
Company, Logitech and you have terminated the employment agreement dated May 22,
1998 between the Company, Logitech and you.

6. Change of Control Severance Agreement. Concurrent with the execution of this
Agreement you, the Company and Logitech are entering into the Change of Control
Severance Agreement attached to this Agreement.

7. Limitation of Payments and Benefits. To the extent that any of the payments
and benefits provided for in this Agreement or otherwise payable to you
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and, but for this
Paragraph 7, would be subject to the excise tax imposed by Section 4999 of the
Code or any similar or successor provision, the aggregate amount of such
payments and benefits will be reduced, but only to the extent necessary so that
none of such payments and benefits are subject to any excise tax.

8. Confidential and Proprietary Information. As a condition of your employment,
you signed the Company’s standard form of employee confidentiality and
assignment of inventions agreement and this remains in effect.

9. Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.



--------------------------------------------------------------------------------

Guerrino De Luca

January 28, 2008

Page 3

 

10. Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

11. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral including any previous change of control
agreements.

12. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.

Guerrino, we are excited about your new role. Please sign and date this letter
on the spaces provided below to acknowledge your acceptance of the terms of this
Agreement.

 

Logitech Inc. By:   /s/ Gerald P. Quindlen Gerald P. Quindlen Title:   President
and CEO

 

By:   /s/ Catherine Valentine Catherine Valentine Title:   VP, Legal and General
Counsel

EMPLOYEE:

 

/s/ Guerrino De Luca Guerrino De Luca



--------------------------------------------------------------------------------

EXHIBIT A

Duties and Authority

 

  •  

Executive Chairman of the Board of Directors of the Company.

 

  •  

Executive Chairman of the Logitech Board of Directors.

 

  •  

Such other duties and responsibilities as may be determined from time to time by
the Board.